EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 30: Add -- . -- (a period) to the end of the claim.


Allowable Subject Matter
Claims 15-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A tissue paper making machine comprising a forming section, a Yankee drying cylinder, and a shoe roll arranged to form a nip with the Yankee drying cylinder is known in the art.  A shoe roll comprising a shoe arranged to act against the Yankee drying cylinder in the nip and a flexible tubular belt that forms a loop around the shoe and forms an outer circumference of the shoe roll is also known in the art.  A carrier fabric arranged to carry a fibrous web from the forming section to the nip formed between the Yankee drying cylinder and the shoe roll and pass through the nip between the Yankee drying cylinder and the shoe roll together with the fibrous web, wherein the carrier fabric is arranged to wrap a part of the outer circumference of the shoe roll over an area stretching from a first contact point to the nip by an angle which is greater than 80 degrees, is further known in the art.  A mechanical support located inside the loop of the flexible tubular belt of the shoe roll, the mechanical support being placed to support the flexible 
The prior art does not disclose or suggest that:
(a) the flexible tubular belt of the shoe roll has axial ends connected to end walls such that the end walls and the flexible tubular belt define an enclosed space, and such that a source  of pressurized air that can communicate with the enclosed space and fill the enclosed space with pressurized air; 
(b) the carrier fabric is under a tension which is in the range of 3.0 kN/m - 5.0 kN/m; 
(c) the mechanical support is arranged to support the flexible tubular belt in an area from the first contact point to the nip over an angle that is more than 90 degrees; and 
(d) the mechanical support has an end positioned at a point in a circumferential direction of the shoe roll in a rotation direction of the carrier fabric that is closer to the entry point of the nip than to the exit point of the nip (as shown in Figure 3), and which for the maximum extension of the nip is at an angular distance from the entry point of the nip which is at least 8 degrees.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Election/Restrictions
The restriction requirement, as set forth in the Office action of June 22, 2021, has been reconsidered in view of the allowability of claims 15-21 and 26-33 directed to the elected invention.  The restriction requirement is hereby fully withdrawn.  Claims 22-25 are no longer withdrawn from consideration because the claims require all the limitations of allowable       claim 15, which is generic.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
Claims 15-21 and 26-32 were previously rejected under 35 U.S.C. 112(b) as being indefinite. The amendment to claim 15 submitted August 24, 2021 overcomes this rejection.

Drawings
The replacement drawings submitted August 24, 2021 are accepted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748